DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objection has been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Dean Munyon on 05/04/22.
The application has been amended as follows:

11. 	(Currently Amended) The non-transitory, computer-readable medium of claim 10, wherein the operations further comprise: 
subsequent to the declining the authorization, receiving second information indicative of the physical state of the mobile device; 
based on the second information, enabling, for the first user account, the particular function of the first computer service; 
subsequently receiving a second request to perform the particular function for the first user account; and 
authorizing the second request to perform the particular function for the first user account.

39. 	(Currently Amended) The method of claim 38, further comprising: 
receiving, by the second server system, a second modification request, wherein the second modification request is initiated by the first server system to enable the second function of the second user account.

43. 	(Currently Amended) The method of claim 1, wherein the to be modified in the modification request are different from that is disabled 

45. 	(Currently Amended) The non-transitory, computer-readable medium of claim 8, wherein the particular function of the first user account and the specified modification of one or more functionalities of the second user account are different

Allowance
Claims 1-2, 7-11, 28-30, and 38-46 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 8: “based on the information indicative of the physical state of the mobile device, the server system: disabling a particular function of a first user account of a first computer service provided by the server system, the first user account being associated with a user of the mobile device; and sending a modification request to a different server system associated with a second computer service different from the first computer service, wherein the modification request specifies a modification of one or more functionalities of a second user account of the second computer service, wherein the second user account is also associated with the user and is different from the first user account”, “receiving, by the server system from a computer system distinct from the mobile device, a request to perform the particular function for the first user account” and “declining, by the server system, the request to perform the particular function for the first user account” in combination with other limitations as a whole and in the context recited in the claims.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 38: “receiving, from a first server system at a second server system, a modification request, wherein the modification request is initiated by the first server system in response to a prior request indicative of a physical state of a mobile device of a user, to disable a first function of a first user account of a first computer service provided by the first server system, wherein the modification request specifies modification of a second, different function of a second user account of a second computer service provided by the second server system, and wherein the first and second user accounts are different from one another and are both associated with the user”, “after the modification request, receiving, at the second server system, a subsequent request to perform the second function of the second user account”, and “declining, by the second server system, to perform the second function for the second user account” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436